 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                  SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA         Case No.: 96CR0274-LAB-2
11
           Plaintiff,
12                                    ORDER AND JUDGMENT TO
     v.                               DISMISS INDICTMENT WITHOUT
13                                    PREJUDICE
     EDUARDO ZAZUETA-ARAMBURO (2),
14   aka Lalo Zazueta-Aramburo
     aka Pancho Zazueta-Aramburo
15   aka Napoleon Real-Villalba
     aka Javier Juarez-Hernandez
16   aka Ismael Rodriguez
17
           Defendant.
18
19        Upon motion of the UNITED STATES OF AMERICA and good
20 cause    appearing, the Indictment in Case No. 96CR0274-LAB
21 against    defendant EDUARDO ZAZUETA-ARAMBURO       (2), shall be
22 dismissed without prejudice and the Arrest Warrant issued for

23 this defendant is hereby recalled.

24        SO ORDERED.
25 DATED: March 26, 2019
                                 Honorable Larry A. Burns
26                               Chief United States District Judge
27

28
